 



Exhibit 10.1

 







SELECTIVE INSURANCE

SUPPLEMENTAL PENSION PLAN

 

AMENDMENT NO. 1

 

 

THIS AMENDMENT No. 1 is made by Selective Insurance Company of America (the
“Company”) to the Selective Insurance Supplemental Pension Plan, As Amended and
Restated Effective as of January 1, 2005 (the “Plan”).

 

W I T N E S S E T H:

 

WHEREAS, the Company maintains the Plan for the benefit of certain key employees
of the Company and those of its affiliates which have adopted the Plan; and

 

WHEREAS, the Company wishes to amend the Plan, effective as of March 31, 2016,
to cease all future benefit accruals under the Plan; and

 

WHEREAS, the Company or its delegee may amend the Plan at any time, pursuant to
Section 18(a) thereof, by an instrument in writing;

 

NOW, THEREFORE, effective as of March 31, 2016, the Company hereby amends the
Plan by adding a new Section 21 thereto as follows:

 

21.   Freezing of the Plan. Notwithstanding anything in Section 8 or any other
provision of the Plan to the contrary, each Member’s Accrued Benefit shall be
determined as of March 31, 2016, based on the Member’s Retirement Plan Benefit
and the limitations of Sections 401(a)(17) and 415(b) of the Code, as determined
as of such date, and shall not increase or decrease thereafter.

 

IN WITNESS WHEREOF, this Amendment No. 1 is hereby executed on this 25th day of
March, 2013.

 



  SELECTIVE INSURANCE COMPANY OF AMERICA             By: /s/ Michael H. Lanza  
    Name:   Michael H. Lanza       Title:   Executive Vice President and General
Counsel

 



 

